Case 2:20-cv-02852-CBM-JEM Document 50 Filed 05/03/21 Page 1 of 2 Page ID #:492



   1   CROWELL & MORING LLP
       Kent B. Goss (SBN 131499)
   2   KGoss@crowell.com
   3   Raija J. Horstman (SBN 277301)
       RHorstman@crowell.com
   4   515 South Flower St., 40th Floor
       Los Angeles, CA 90071
   5   Telephone: 213.622.4750
   6   Facsimile: 213.622.2690

   7   Attorneys for Plaintiff EVOX Productions, LLC

   8    GIBSON, DUNN & CRUTCHER LLP              GIBSON, DUNN & CRUTCHER LLP
        SCOTT A. EDELMAN (SBN 116927)            PERLETTE MICHELE JURA (SBN
   9    sedelman@gibsondunn.com                  242332)
        2029 Century Park East, Suite 4000       Pjura@gibsondunn.com
  10    Los Angeles, CA 90067-3026               ILISSA SAMPLIN (SBN 314018)
  11    Telephone: 310.552.8500                  isamplin@gibsondunn.com
        Facsimile: 310.551.8741                  SHAUN A. MATHUR (SBN 311049)
  12                                             smathur@gibsondunn.com
                                                 333 South Grand Avenue
  13                                             Los Angeles, CA 90071-3197
                                                 Telephone: 213.229.7000
  14                                             Facsimile: 213.229.7520
  15   Attorneys for Defendants Verizon Media Inc.,
       Yahoo! Inc., and Oath Inc.
  16
                         UNITED STATES DISTRICT COURT
  17
                        CENTRAL DISTRICT OF CALIFORNIA
  18
  19   EVOX PRODUCTIONS, LLC, a              Case No. 2:20-cv-02852 CBM (JEMx)
       Delaware limited liability company,
  20                                         ORDER EXTENDING DISCOVERY
                                             AND PRETRIAL DEADLINES [49]
  21                  Plaintiff,
                                             Judge:    Hon. Consuelo B. Marshall
  22         v.
                                             Complaint Filed: March 27, 2020
  23   VERIZON MEDIA INC., a
       Delaware corporation, YAHOO!          Trial Date: April 19, 2022
  24   INC., a Delaware corporation,
  25   OATH INC., a Delaware
       corporation, and DOES 1 through 10,
  26   inclusive,
  27                  Defendants.
  28
Case 2:20-cv-02852-CBM-JEM Document 50 Filed 05/03/21 Page 2 of 2 Page ID #:493
